MORRIS, Judge.
G.S. 2049(e) provides that
“When a license is revoked because of a third or subsequent conviction for driving or operating a vehicle while under the influence of intoxicating liquor or while under the influence of an impairing drug, occurring within five years after a prior conviction, the period of revocation shall be permanent; provided, that the Division may, after the expiration of three years, issue a new license upon satisfactory proof that the former licensee has not been convicted within the past three years with a violaton of any provision of motor vehicle laws, liquor laws or drug laws of North Carolina or any other state and is not an excessive user of alcohol or drugs. . . .”
The trial court ruled that the statute, especially the phrase “liquor laws” was “unconstitutionally vague, indefinite and over-broad” and that a “conviction of public drunkenness is not a violation of the ‘liquor laws’. . . .”
First, we determine whether the phrase “liquor laws” is “unconstitutionally vague”. Our Supreme Court has set out a detailed definition of “vagueness”.
“ ‘That the terms of a penal statute . . . must be sufficiently explicit to inform those who are subject to it what conduct on their part will render them liable to its penalities, is a well-recognized requirement, consonant alike with ordinary notions of fair play and the settled rules of law. And a statute which either forbids or requires the doing of an act in terms so vague that men of common intelligence must necessarily guess at its meaning and differ as to its application violates the first essential of due process of law.’
‘ . . . the terms of a criminal statute must be sufficiently explicit to inform those subject to it what acts it is their duty to avoid or what conduct on their part will render them liable *593to its penalities, and no one may be required, at the peril of life, liberty, or property to guess at, or speculate as to, the meaning of a penal statute.’ ” Surplus Store, Inc. v. Hunter, 257 N.C. 206, 211, 125 S.E. 2d 764, 768 (1962).
In our opinion, the phrase “liquor laws” is not a term “so vague that men of common intelligence must necessarily guess at its meaning and differ as to its application. . . .” Surplus Store, Inc. v. Hunter, 257 N.C. at 211, 125 S.E. 2d at 768. Quite to the contrary, we believe that the term is so clear and understandable to men of common intelligence that no further discussion is necessary.
Next, is the statute constitutionally invalid because it is over-broad? A statute is unconstitutionally overbroad where “the possible harm to society in permitting some unprotected speech [or conduct] to go unpunished is outweighed by the possibility that protected speech [or conduct] of others will be muted [or inhibited]. . . .” Broadrick v. Oklahoma, 413 U.S. 601, 612, 93 S.Ct. 2908, 2916, 37 L.Ed. 2d 830, 840 (1973). A statute is not overbroad when it punishes, prohibits, or inhibits only conduct which is not constitutionally protected. Overbreadth is an issue only where some constitutionally protected conduct is punished, prohibited, or inhibited by the very same statutory provision which punishes, prohibits, or inhibits the unprotected behavior.
Overbreadth has generally been an issue in cases which dealt with statutes allegedly interfering with first amendment rights. A good example of this pattern is Erznoznik v. City of Jacksonville, 422 U.S. 205, 95 S.Ct. 2268, 45 L.Ed. 2d 125 (1975). There an ordinance was adopted which prohibited drive-in movie theaters from showing films containing nudity when the screen was visible from any public street or public place. Because the ordinance’s prohibition encompassed some constitutionally protected conduct; for example, showing nudity which was not pornographic, along with constitutionally unprotected conduct, such as showing nudity which was pornographic, the ordinance was overbroad and was constitutionally invalid on its face.
The present case is completely different. The only conduct inhibited by the challenged statute, insofar as this case is concerned, is “violation ... of liquor laws ... of North Carolina. . . .” Petitioner has argued that the statute is overbroad because the *594crime of public drunkenness is included in the phrase “violation of liquor laws” and because, under the statute, conviction of the crime of public drunkenness precludes reinstatement of driving privileges for three additional years. This argument is totally without merit. Public drunkenness is not a constitutionally protected activity; nor is any other conduct within the purview of the phrase “violation of liquor laws of North Carolina”. Thus, the statute is not and cannot be deemed constitutionally overbroad.
Finally, we must determine whether the crime of public drunkenness is a violation of the “liquor laws” of North Carolina as the term is used in G.S. 20-19(e). The trial court concluded that public drunkenness was not a violation of the liquor laws of North Carolina. G.S. 14-335(a) provides that “[i]f any person shall be found drunk or intoxicated in any public place, he shall be guilty of a misdemeanor. . . .”
“In the construction of the Act our chief concern is to ascertain the legislative intent. . . .
* * *
‘It is an accepted rule of statutory construction that ordinarily words of a statute will be given their natural, approved, and recognized meaning. . . . [Citations omitted.]
‘It is also an accepted rule of construction that in ascertaining the intent of the Legislature in cases of ambiguity, regard must be had to the subject matter of the statute, as well as its language, ie., the language of the statute must be read not textually, but contextually, and with reference to the matters dealt with, the objects and purposes sought to be accomplished, and in a sense which harmonizes with the subject matter. [Citations omitted.]’ ” Greensboro v. Smith, 241 N.C. 363, 366, 85 S.E. 2d 292, 294 and 295 (1955).
We note first that the legislature intended to deny reis-suance of a driver’s license where the petitioner has violated either of three broad categories of laws: “motor vehicle laws”, “liquor laws”, or “drug laws”. Furthermore, the expansive nature of the statute can be seen in that the prohibition extends to “laws of North Carolina or any other state”. (Emphasis added.) It, therefore, appears that the legislature was demanding complete compliance with all laws governing the use of drugs, alcohol, and motor vehicles. This demand for compliance with the law is joined *595with the requirement that the petitioner not be “an excessive user of alcohol”. We are compelled to the conclusion that the legislature fully intended to include the crime of public drunkenness in the phrase “violation of liquor laws of North Carolina”. Additionally, this interpretation is in more complete harmony with the statute as a whole. We also believe that this interpretation conforms to the natural meaning of the phrases. Finally, this construction has been adopted by the Division of Motor Vehicles, and the construction adopted by the State officials who administer a statute is always strongly persuasive. Shealy v. Associated Transport, 252 N.C. 738, 114 S.E. 2d 702 (1960).
We, therefore, hold that the crime of public drunkenness is a violation of the liquor laws of North Carolina as that term is used in G.S. 20-19(e). The trial court erred as a matter of law in holding to the contrary. The decision of the trial court is reversed and the ruling of the Division of Motor Vehicles is reinstated.
Reversed.
Judges Vaughn and Martin concur.